Exhibit 10.10

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT is hereby made and entered into between Terry L.
Cameron, Senior Vice President-Marketing and Business Development, a Georgia
resident (“Employee”), and MedQuist Inc. (the “Company”), a New Jersey
corporation, having its principal office at 1000 Bishops Gate Boulevard, Mount
Laurel, New Jersey.


1.               THE COMPANY AND THE EMPLOYEE, EACH ACTING OF THEIR OWN FREE
WILL AND INTENDING TO BE LEGALLY AND IRREVOCABLY BOUND HEREBY, MUTUALLY AGREE AS
FOLLOWS:

For purposes of this Separation Agreement, the following terms shall have the
meanings given to them below:

“Employee” shall mean Terry L. Cameron and his heirs, personal representatives,
successors and assigns.

“Company” shall mean the Company, MedQuist Transcriptions, Ltd., and its and
their parent companies, subsidiaries, affiliates, shareholders, predecessors and
assigns, together with each and every of their officers, directors,
shareholders, employees and agents and the heirs and executors of same (each in
their respective capacity as such and individually).

“Claims” shall mean any and all suits, causes of action, complaints, charges,
obligations, demands, or claims of any kind, whether in law or in equity, direct
or indirect, known or unknown, matured or unmatured, which Employee may now have
or ever had against the Company.


2.               EMPLOYEE AND THE COMPANY AGREE AND ACKNOWLEDGE THAT EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATED EFFECTIVE AS OF THE CLOSE OF BUSINESS ON
OCTOBER 6, 2005 (THE “SEPARATION DATE”).


3.               THE COMPANY SHALL PAY EMPLOYEE ACCRUED BUT UNPAID SALARY
THROUGH THE SEPARATION DATE AND SHALL PAY EMPLOYEE FOR UNREIMBURSED EXPENSES
INCURRED THROUGH THE SEPARATION DATE.


4.               IN ACCORDANCE WITH PARAGRAPH 5 OF THE NOVEMBER 15, 2004
AGREEMENT BETWEEN EMPLOYEE AND COMPANY (THE “EMPLOYMENT AGREEMENT”), AND IN
CONSIDERATION OF EMPLOYEE’S EXECUTION OF THIS SEPARATION AGREEMENT, THE COMPANY
SHALL PAY OR PROVIDE TO THE EMPLOYEE THE FOLLOWING AMOUNTS, AND NO OTHER AMOUNTS
OR BENEFITS, AS SEVERANCE, LESS ALL APPLICABLE TAXES AND WITHHOLDINGS: (I)
CONTINUED PAYMENT OF EMPLOYEE’S CURRENT BASE SALARY (AT THE BASE SALARY RATE OF
$220,000 ANNUALLY) FOR A PERIOD OF TWELVE (12) MONTHS TO BE PAID IN TWELVE (12)
EQUAL MONTHLY INSTALLMENTS ON THE FIRST OF EVERY MONTH COMMENCING ON NOVEMBER 1,
2005; AND (II) WITHIN SEVEN (7) DAYS OF THE FULL EXECUTION OF THIS SEPARATION
AGREEMENT, PAYMENT IN ONE LUMP SUM OF $99,000, WHICH CONSTITUTES 45 % OF
EMPLOYEE’S CURRENT BASE SALARY.  ALL PAYMENTS MADE IN ACCORDANCE WITH THIS
PARAGRAPH WILL BE MAILED TO EMPLOYEE AT EMPLOYEE’S HOME ADDRESS OF RECORD.


--------------------------------------------------------------------------------




 


5.               IN ACCORDANCE WITH PARAGRAPH 5 OF THE EMPLOYMENT AGREEMENT, AND
IN CONSIDERATION OF THE COMPANY’S OBLIGATIONS SET FORTH HEREIN, EMPLOYEE HEREBY
GENERALLY RELEASES AND DISCHARGES THE COMPANY FROM ANY AND ALL CLAIMS WHICH
EMPLOYEE EVER HAD OR NOW HAS AGAINST THE COMPANY, INCLUDING, WITHOUT LIMITATION,
ANY EMPLOYMENT RELATED CLAIMS.  THIS RELEASE SPECIFICALLY INCLUDES, WITHOUT
LIMITATION, ANY AND ALL CLAIMS FOR: (I) WAGES AND BENEFITS (INCLUDING WITHOUT
LIMITATION SALARY, STOCK, STOCK OPTIONS, COMMISSIONS, ROYALTIES, LICENSE FEES,
HEALTH AND WELFARE BENEFITS, PAID TIME OFF, VACATION PAY, PERSONAL TIME AND
BONUSES); (II) WRONGFUL DISCHARGE AND BREACH OF CONTRACT (WHETHER EXPRESS OR
IMPLIED), AND IMPLIED COVENANTS OF GOOD FAITH AND FAIR DEALING; (III) ALLEGED
EMPLOYMENT DISCRIMINATION ON THE BASIS OF AGE, RACE, COLOR, RELIGION, SEX,
NATIONAL ORIGIN, VETERAN STATUS, AND/OR HANDICAP, IN VIOLATION OF ANY FEDERAL,
STATE OR LOCAL STATUTE, ORDINANCE, JUDICIAL PRECEDENT OR EXECUTIVE ORDER,
INCLUDING BUT NOT LIMITED TO CLAIMS FOR DISCRIMINATION UNDER THE FOLLOWING
STATUTES: TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. 2000 ET SEQ., THE
CIVIL RIGHTS ACT OF 1866, 42 U.S.C. 1981, AND ANY SIMILAR ACT UNDER APPLICABLE
STATE LAWS; (IV) UNDER ANY FEDERAL OR STATE STATUTE RELATING TO EMPLOYEE
BENEFITS OR PENSIONS; (V) IN TORT (INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS FOR
MISREPRESENTATION, DEFAMATION, INTERFERENCE WITH CONTRACT OR PROSPECTIVE
ECONOMIC ADVANTAGE, INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AND
NEGLIGENCE); AND (VI) ATTORNEY’S FEES AND COSTS.


6.               EMPLOYEE AGREES AND ACKNOWLEDGES THAT THIS SEPARATION AGREEMENT
IS A FULL AND FINAL GENERAL RELEASE OF ALL CLAIMS, INCLUDING, BUT NOT LIMITED TO
UNKNOWN, UNANTICIPATED, AND UNDISCLOSED LOSSES, WRONGS, INJURIES, CLAIMS AND
DAMAGES THAT ARISE WHOLLY OR IN PART FROM ANY ACT OR OMISSION OCCURRING BEFORE
THIS SEPARATION AGREEMENT BECOMES EFFECTIVE, AND THAT THIS CONSTITUTES AN
ESSENTIAL TERM OF THIS SEPARATION AGREEMENT.


7.               EMPLOYEE AGREES AND ACKNOWLEDGES THE SIGNIFICANCE AND
CONSEQUENCE OF THIS SEPARATION AGREEMENT AND OF EACH SPECIFIC RELEASE AND
WAIVER, AND EXPRESSLY AGREES THAT THIS SEPARATION AGREEMENT SHALL BE GIVEN FULL
FORCE AND EFFECT ACCORDING TO EACH AND ALL OF ITS EXPRESS TERMS AND PROVISIONS,
INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DEMANDS,
OBLIGATIONS, AND CAUSES OF ACTION, IF ANY, AS WELL AS THOSE RELATING TO ANY
OTHER CLAIMS, DEMANDS, OBLIGATIONS OR CAUSES OF ACTION HEREIN ABOVE-SPECIFIED.


8.               ALL REMEDIES AT LAW OR IN EQUITY SHALL BE AVAILABLE FOR THE
ENFORCEMENT OF THIS SEPARATION AGREEMENT.  THIS SEPARATION AGREEMENT MAY BE
PLEADED AS A FULL BAR TO THE ENFORCEMENT OF ANY CLAIM WHICH EMPLOYEE MAY HAVE
AGAINST THE COMPANY.  IF EMPLOYEE VIOLATES THE RELEASE CONTAINED HEREIN, IN
ADDITION TO ALL OTHER LEGAL AND EQUITABLE REMEDIES AVAILABLE TO THE COMPANY,
EMPLOYEE UNDERSTANDS AND AGREES THAT ANY SUCH VIOLATION OF THE TERMS OF THIS
SEPARATION AGREEMENT SHALL RESULT IN IMMEDIATE TERMINATION OF THE COMPANY’S
OBLIGATION TO MAKE FURTHER PAYMENT(S) UNDER THIS SEPARATION AGREEMENT.


9.               EMPLOYEE AGREES AND ACKNOWLEDGES THAT NEITHER THE EXECUTION OF
THIS SEPARATION AGREEMENT BY THE COMPANY, NOR THE TERMS HEREOF CONSTITUTE AN
ADMISSION BY THE COMPANY OF LIABILITY WITH RESPECT TO ANY POSSIBLE CLAIM WHICH
WAS OR COULD HAVE BEEN MADE BY EMPLOYEE.


10.         ON OR BEFORE 5:00 P.M. ON OCTOBER 7, 2005 THE EMPLOYEE SHALL RETURN
TO THE COMPANY ALL PROPERTY BELONGING TO THE COMPANY THAT HAS BEEN PROVIDED TO
THE EMPLOYEE AND ALSO ALL PROPERTY THAT IS IN THE EMPLOYEE’S POSSESSION OR
CONTROL, INCLUDING, WITHOUT LIMITATION,

2


--------------------------------------------------------------------------------




 

laptop computer(s), computers, computer accessories, cell phones, cell phone
accessories, credit cards, and copies or abstracts of any proprietary or
confidential information.


11.         EMPLOYEE AGREES AND ACKNOWLEDGES THAT EMPLOYEE SHALL BE CONSIDERED
AN EMPLOYEE OF THE COMPANY ONLY THROUGH OCTOBER 6, 2005.  EXCEPT FOR THE PAYMENT
OBLIGATIONS SPECIFICALLY SET FORTH HEREIN, ANY OTHER RIGHTS EMPLOYEE SHALL HAVE
AS AN EMPLOYEE OF THE COMPANY SHALL TERMINATE AS OF OCTOBER 6, 2005.


12.         THE EMPLOYEE AGREES AND ACKNOWLEDGES THAT THE EMPLOYEE HAS WAIVED
ANY RIGHT TO REINSTATEMENT TO EMPLOYMENT WITH THE COMPANY, AND THE EMPLOYEE
FURTHER AGREES NOT TO TAKE LEGAL ACTION OF ANY KIND AS A RESULT OF A REFUSAL BY
THE COMPANY TO CONSIDER THE EMPLOYEE FOR EMPLOYMENT AFTER THE DATE OF THIS
SEPARATION AGREEMENT.


13.         THE EMPLOYEE AGREES AND ACKNOWLEDGES THAT, IN ACCORDANCE WITH THE
TERMS OF THE EMPLOYMENT AGREEMENT, PARAGRAPH 4 OF THE EMPLOYMENT AGREEMENT SHALL
SURVIVE EMPLOYEE’S TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT THE
COMPANY AND EMPLOYEE AGREE THAT (I) THE TIME PERIOD SET OUT IN SECTION 4(C) OF
THE EMPLOYMENT AGREEMENT IS HEREBY REDUCED TO TWELVE (12) MONTHS AND (II) IF
EMPLOYEE PROVIDES THE COMPANY WITH ADVANCE NOTICE OF ANY BUSINESS OR SPECIFIC
DIVISION OF A BUSINESS WITH WHICH EMPLOYEE DESIRES TO DIRECTLY OR INDIRECTLY
ENGAGE IN OR BECOME FINANCIALLY INTERESTED IN, AS SET FORTH IN SECTION 4(C) OF
THE EMPLOYMENT AGREEMENT, THE COMPANY SHALL INFORM EMPLOYEE WHETHER SUCH
BUSINESS IS A BUSINESS WHICH IS INVOLVED IN BUSINESS ACTIVITIES WHICH ARE THE
SAME AS OR IN DIRECT COMPETITION WITH BUSINESS ACTIVITIES CARRIED ON BY THE
COMPANY, OR WHICH WERE BEING DEFINITIVELY PLANNED BY THE COMPANY AS OF THE
SEPARATION DATE.  THE PARTIES FURTHER AGREE AND ACKNOWLEDGE THAT ALL OTHER TERMS
OF THE EMPLOYMENT AGREEMENT SHALL TERMINATE IN ACCORDANCE WITH THEIR PROVISIONS
AS OF OCTOBER 6, 2005.


14.                                 IN RESPONSE TO ANY INQUIRIES FROM FUTURE OR
PROSPECTIVE EMPLOYERS CONCERNING EMPLOYEE, IT IS AGREED THAT THE COMPANY WILL
CONFIRM ONLY DATES OF EMPLOYMENT, TITLE OF POSITION HELD, AND LAST SALARY.


15.                                 EMPLOYEE AGREES THAT HE WILL COOPERATE FULLY
WITH THE COMPANY AND ITS COUNSEL WITH RESPECT TO ANY MATTER, INCLUDING, BUT NOT
LIMITED TO, ANY LITIGATION, INVESTIGATION, OR GOVERNMENTAL PROCEEDING OR
INTERNAL COMPANY REVIEW, WHICH RELATES TO MATTERS WITH WHICH EMPLOYEE WAS
INVOLVED DURING THE PERIOD IN WHICH HE WAS EMPLOYED BY THE COMPANY, OR
CONCERNING WHICH THE COMPANY REASONABLY DETERMINES EMPLOYEE MAY HAVE RESPONSIVE
OR RELEVANT INFORMATION.  SUCH COOPERATION INCLUDES, BUT IS NOT LIMITED TO, FULL
DISCLOSURE OF ALL RELEVANT INFORMATION AND TRUTHFULLY TESTIFYING ON THE
COMPANY’S BEHALF IN CONNECTION WITH ANY SUCH LITIGATION, PROCEEDING,
INVESTIGATION OR REVIEW.  IN ADDITION, SUCH COOPERATION SHALL INCLUDE, BUT SHALL
NOT BE LIMITED TO, EMPLOYEE’S MAKING HIMSELF REASONABLY AVAILABLE FOR INTERVIEWS
BY COMPANY OR ITS COUNSEL, DEPOSITIONS AND/OR COURT APPEARANCES UPON COMPANY’S
REQUEST.  EMPLOYEE WILL RENDER SUCH COOPERATION IN A TIMELY MANNER AND AT SUCH
TIMES AND PLACES AS MAY BE MUTUALLY AGREEABLE TO THE PARTIES.  UPON SUBMISSION
OF APPROPRIATE DOCUMENTATION, EMPLOYEE SHALL BE REIMBURSED BY THE COMPANY FOR
REASONABLE TRAVEL, LODGING, MEALS, AND TELECOMMUNICATIONS EXPENSES INCURRED IN
COOPERATING WITH THE COMPANY UNDER THE TERMS OF THIS PROVISION.  EXCEPT AS
REQUIRED BY OPERATION OF LAW, EMPLOYEE AGREES THAT HE WILL IMMEDIATELY NOTIFY
THE COMPANY IF HE IS CONTACTED FOR AN INTERVIEW OR IF HE RECEIVES A SUBPOENA IN
ANY MATTER

3


--------------------------------------------------------------------------------




 

relating in any way to his employment with the Company.  Employee further agrees
that he will not initiate any communication with a member of the press regarding
his employment with the Company and that if he is contacted by the press for any
such information, he will decline comment and refer the person seeking
information to the Company.


16.                                 THE COMPANY AGREES AND ACKNOWLEDGES THAT
EMPLOYEE SHALL BE PERMITTED TO UTILIZE THE SERVICES OF THE PROFESSIONAL
PLACEMENT FIRM, KORN/FERRY INTERNATIONAL.


17.                                 A.                                      
THIS SEPARATION AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND SHALL BE BINDING UPON THEIR RESPECTIVE
PARTIES AND THEIR HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

B.                                      IF ANY PROVISION OF THIS SEPARATION
AGREEMENT OR THE APPLICATION THEREOF IS ADJUDICATED TO BE INVALID OR
UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER
PROVISION OF THIS SEPARATION AGREEMENT WHICH CAN BE GIVEN EFFECT WITHOUT THE
INVALID OR UNENFORCEABLE PROVISION.

C.                                       NEITHER THIS SEPARATION AGREEMENT NOR
ANY TERM HEREOF MAY BE ORALLY CHANGED, WAIVED, DISCHARGED, OR TERMINATED, EXCEPT
BY A WRITTEN AGREEMENT BETWEEN THE PARTIES HERETO.

D.                                      THIS SEPARATION AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO ITS CONFLICTS
OF LAW PRINCIPALS.  ANY ACTION RELATING TO THIS SEPARATION AGREEMENT SHALL BE
BROUGHT IN A STATE COURT IN BURLINGTON COUNTY, NEW JERSEY OR IN FEDERAL COURT
FOR THE DISTRICT OF NEW JERSEY.

E.                                       THE TERMS OF THE SEPARATION AGREEMENT
CONTAINED HEREIN ARE CONTRACTUAL, AND NOT A MERE RECITAL.


18.                                 EMPLOYEE REPRESENTS AND WARRANTS THAT HE IS
ACTING OF HIS OWN FREE WILL; THAT HE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE
OF COUNSEL WITH RESPECT HERETO; THAT HE HAS HAD ADEQUATE TIME TO CONSIDER THIS
SEPARATION AGREEMENT; AND THAT HE IS ENTERING INTO THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY.

IN WITNESS HEREOF, Employee and the Company have caused the execution of this
Separation Agreement as of the day and year indicated below.

 

MEDQUIST INC.

 

 

 

 

/s/ Terry L. Cameron

 

By:

/s/ Howard S. Hoffmann

 

Terry L. Cameron

 

Howard S. Hoffmann

 

 

Chief Executive Officer

 

 

Date:

10/24/05

Date:

 

 

4


--------------------------------------------------------------------------------